DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 21 December 2020 has been entered.

New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 14, and 26-30 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite that “an arrangement of a first CRS of the plurality of CRSes comprises a second arrangement” (emphasis added, see claim 1, lines 4 and 17-18 thereof), and each of dependent claims 2-4, and 14 have been amended to recite that “the arrangement of the first CRS further comprises a first arrangement” (emphasis added, see lines 1-2 thereof).  However, there appears to be no support in the original specification for an arrangement of a single “first CRS” to comprise multiple different arrangements such as the “second arrangement” as required by claim 1 and the “first arrangement” as required by each of claims 2-4 and 14.  Similarly, each of dependent claims 7 and 26-27 recite that “the arrangement of the first CRS further comprises a third arrangement” (see lines 1-2 thereof), and each of dependent claims 28-30 recite that “the arrangement of the first CRS further comprises a fourth arrangement” (see lines 1-2 thereof), wherein again, there appears to be no support in the original specification for an arrangement of a single “first CRS” to multiple arrangements such as both the claim 1 recited “a second arrangement”, and a different “third arrangement” as required by claims 7 and 26-17 or “fourth arrangement” as required by claims 28-30.  In Applicants’ specification each CRS has one arrangement as disclosed and shown as the “first arrangement” in Fig. 9, the “second arrangement” in Fig. 16, the “third arrangement” in Fig. 19, and the “fourth arrangement” in Fig. 22.  Additionally, claim 1 now recites that the CRSes are coupled “to form a ladder network”, wherein Applicants’ Figs. 27-29 which each show “a ladder network”, further show that each CRS in a series arm or in a parallel/shunt arm comprises only one arrangement A1-A4 (i.e. first to fourth arrangements as shown in Figs. 9 & 15, Figs. 16-17, Figs. 19 & 21, and Figs. 22 & 24, respectively).  Consequently, it appears Applicants have amended the claims by inserting subject matter which can be construed as new matter.
However, if Applicants disagree that the above noted subject matter is “new matter”, then Applicants are required to provide an explanation as to why these limitations should not be considered “new matter”, as well as providing the location(s) in the original specification where there is support for the subject matter in question.
	Note that this issue was discussed in the Advisory Action mailed 12/31/2020, and hence Applicants are urged to also review that discussion as well.

Claims 2-4, 7, 14 and 26-30 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single “first CRS” having an arrangement that is “one of a first arrangement, a second arrangement, a third arrangement, and a fourth arrangement” (emphasis added, see , does not reasonably provide enablement for an arrangement of a first CRS comprising both a “second arrangement” as recited in claim 1, and a different “first arrangement” as recited by claims 2-4 and 14, or a different “third arrangement” as recited by each of claims 7 and 26-27, or a different “fourth arrangement” as recited by claims 28-30.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  That is, because there is no discussion or figure regarding a single “first CRS” having an arrangement that comprises both the “second arrangement” and another one of the arrangements being the “first arrangement” (claims 2-4 and 14), the “third arrangement” (claims 7 and 26-27), or the “fourth arrangement” (claims 28-30), one of ordinary skill in the art would not know how to make such a structure or use it, especially considering that the single “first CRS” would now have six terminals or five terminals since each of the first and second arrangements is a “three terminal device” (see claim 1, lines 21-28 thereof) and each of the third, and fourth “arrangements” is a “two terminal device” (see claim 1, the last 8 lines thereof).

Claims 2-4, 7, 14 and 26-30 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.   As discussed in the preceding rejections, because there is no discussion or drawing showing a single “first CRS” comprising the claim 1 recited “second 
	
B.   Each of claims 2, 14, 27 and 29, recites that “the second CRS has the second arrangement” (emphasis added see lines 2-3 thereof), which is unclear because it contradicts claim 1 that has previously recited that the “second CRS… is one of a first arrangement, a third arrangement, and a fourth arrangement” (emphasis added, see claim 1, lines 18-20 thereof).  That is, claim 1 specifically recites that the “second CRS” is an arrangement that is NOT the second arrangement, so that it is unclear whether the “second CRS” is intended to be “one of” the “first”, “third” or “fourth” arrangements as required by claim 1 (see lines 18-20 thereof) or is intended to be “a second arrangement” as contradictorily required by each of claims 2, 14, 27 and 29.

Allowable Subject Matter
Claims 1, 8-10, 12, 13, 15, 16 and 25 are allowable over the prior art of record.

In the interest of a speedy prosecution, some of the following is repeated from the advisory action:  It is noted that claim 1 as amended includes previously indicated allowable subject matter “to form a ladder network” (see claim 1, line 5) which was incorporated from the amendment cancelled claim 11.  However, in order to be allowable subject matter this “ladder network” needs to be combined with a CRS having single CRS may include or “comprise” two of the “arrangements”.  In other words, the dependent claims should leave clear that the “first CRS” has the “second arrangement”.

Further in the interest of a speedy prosecution, the Examiner offers the following suggestions and guidance for possible amendments to the claims which the Examiner considers would keep them clear and consistent with allowable claim 1.
Claims 2-4 could be amended to read:
    - - 2.  The device of claim 1, wherein the second CRS has the first arrangement. - -
    - - 3.  The device of claim 1, wherein the second CRS has the third arrangement. - -
    - - 4.  The device of claim 1, wherein the second CRS has the fourth arrangement. - -
This would leave clear that the first CRS has the “second arrangement” as recited in claim 1 (see lines 17-18), and then claims 2-4 would cover the three alternatives of the arrangement of the “second CRS” recited in claim 1 at lines 18-20 thereof.
	For dependent claims not reciting the “second arrangement”, the Examiner offers the possible suggestion of adding a third CRS.
	For example, claim 7 could be amended to read:
a third CRS of the plurality of CRSes has a third arrangement, and the second CRS has the fourth arrangement. - -  (note that this wording is similar to claim 13, lines 1-2).
	Regarding claim 14, to remain clear and consistent with claim 1, all that would be required would be to switch the arrangements of the “first CRS” and the “second CRS” so that claim 14, lines 1-3 would read:
	- - 14.  The device of claim 1, wherein the arrangement of the first CRS of the plurality of CRSes is the second arrangement, the arrangement of the second CRS of the plurality of CRSes is the first arrangement…  - -  and the remainder of the claim could remain as is. 
	Claim 26 could be rewritten similarly to claim 7, so as to read:
	- - 26.  The device of claim 1, wherein a third CRS of the plurality of CRSes has a third arrangement, and the second CRS has the first arrangement. - -
	Similarly, claims 28 and 30 could be amended to read:
	- - 28.  The device of claim 1, wherein a third CRS of the plurality of CRSes has a fourth arrangement, and the second CRS has the first arrangement. - -
	- - 30.  The device of claim 1, wherein a third CRS of the plurality of CRSes has a fourth arrangement, and the second CRS has the third arrangement. - - 
	The Examiner suggests amending claim 25 because it is identical to the suggested amendment to claim 2 above.  Again it is of note that the first CRS must remain the “second arrangement”, and the second CRS must be one of the first, third or fourth arrangement as per claim 1, lines 17-20.  However, as can be seen in the ladder filter network of Fig. 27 where the “first arrangement” is labeled “A1” (see also Figs. 9 
	- - 29.  The device of claim 1, wherein a third CRS of the plurality of CRSes has a fourth arrangement, and the second CRS has the fourth arrangement.

It is believed that the preceding comments, guidance and suggestions of possible claim amendments have further clarified the Examiner’s position regarding the above new grounds of claim rejections and what is considered allowable subject matter.  However, Applicants are invited to contact the Examiner if any questions remain.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/March 24, 2021                                                             Primary Examiner, Art Unit 2843